Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2003

DelValle v. Ward
Precedential or Non-Precedential: Non-Precedential

Docket 00-2471




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"DelValle v. Ward" (2003). 2003 Decisions. Paper 657.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/657


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

        THE UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT

                        ___________

                        No. 00-2471
                        ___________


                     JOHN DEL VALLE

                                      Appellant,

                              v.

WILLIAM WARD, Chairperson PA Board of Probation and Parole;
MICHAEL FISHER, Attorney General of the State of Pennsylvania

                        ___________

ON APPEAL FROM THE UNITED STATES DISTRICT COURT
    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                  (D.C. Civil No. 99-cv-01720)
          District Judge: The Honorable Malcolm Muir
                          ___________

           Submitted Under Third Circuit LAR 34.1(a)
                      December 16, 2002

  BEFORE: NYGAARD, ALITO, and McKEE, Circuit Judges.


                    (Filed: April 14, 2003)

                        ___________

                 OPINION OF THE COURT
                      ___________
NYGAARD, Circuit Judge.

                The District Court denied Appellant Del Valle’s amended petition for writ of

habeas corpus. The issue before us is whether the trial court erred by excluding defense-

proffered evidence of involuntary intoxication.1 We conclude that it did not and will

affirm.

                The history of this case is well known to counsel, the parties, and the Court.

Inasmuch as we are writing only for the parties herein, we will recapitulate neither the

extensive facts nor the procedure that preceded the conviction and sentencing therein.

                It is sufficient to note that this matter was initially assigned to Magistrate

Judge Blewitt, who recommended that the petition for writ of habeas corpus be denied.

Appellant objected to the report of the Magistrate Judge. The District Judge made de novo

review of all of those portions of the report to which there were objections. Appellant had

raised the same issues in a motion for post-conviction relief in state court, which was

denied by the trial court and affirmed by the Pennsylvania Superior Court. The

Pennsylvania Supreme Court denied allocatur.




1.        Petitioner’s brief actually states two issues for review. They are, verbatim:

          1. Is not the issue presented for this court’s review properly before this
          court, having been timely raised and adjudicated on the merits in the state
          court?

          2. Did not the trial court violate Del Valle’s right to due process by
          excluding evidence of involuntary intoxication, which evidence would have
          negated any criminal intent, an essential element of the offenses charged?

                                                      2
                Both the Magistrate Judge and the District Court thoroughly reviewed and

discussed Appellant’s argument that counsel was ineffective for failing to pursue an

insanity defense based upon involuntary intoxication. The District Court concluded that

neither the facts of record, nor the law, demonstrated that trial counsel’s performance was

deficient in any way. We agree. Moreover, the Supreme Court has held that there is no

Due Process right to assert an insanity defense in a criminal prosecution. See Medina v.

California, 505 U.S. 437, 449 (1992). Therefore, there is similarly no clearly established

federal right to present an insanity defense here based on the effects of prescription drugs

on the Appellant.

                The record fully supports the multiple conclusions of the state court, of the

Magistrate Judge, and finally of the District Court. We will affirm.